Title: From George Washington to the Board of War, 8 November 1776
From: Washington, George
To: Board of War



Gentn
White plains Nov. 8. 1776

I have been favoured with yours of the 31st Ultto by monsr Laytaniac and must take the liberty of referring you to my former Letters upon the subject of providing for the French Gentlemen who shall incline to enter the service of the States. to me there appears that One of two modes must be adopted—they must either be appointed to places in some of the Regiments, or formed into a distinct Corps—the former was advised as the most eligible in Respect to the Gentlemen who were here before. It requires time to form an accurate Opinion of the merits of an Officer and the present situation of the Army, will not allow me to pay a particular attention to monsr Laytaniac or

such notice as he may wish to receive or I to give, nor is there any way of making his stay here agreable. I have the Honor to be with great esteem Gentn Yr Most Obedt Servt

Go: Washington

